Name: Council Regulation (EEC) No 3621/82 of 21 December 1982 on the application of Decision No 1/82 of the EEC- Finland Joint Committee amending, in relation to heading No 84.59, List A annexed to Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  international affairs;  executive power and public service;  international trade;  Europe
 Date Published: nan

 31 . 12 . 82 No L 382/21Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3621/82 of 21 December 1982 on the application of Decision No 1/82 of the EEC-Finland Joint Committee amending, in relation to heading No 84.59, List A annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas this Decision shall be applied in the Com ­ munity , HAS ADOPTED THIS REGULATION : Article 1 For the application of the Agreement between the European Economic Community and the Republic of Finland, Joint Committee Decision No 1 /82 shall apply in the Community . Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas the Agreement between the European Economic Community and the Republic of Fin ­ land (') was signed on 5 October 1973 and entered into force on 1 January 1974 ; Whereas by virtue of Article 28 of Protocol 3 con ­ cerning the definition of the concept of 'originating products' and methods of administrative coopera ­ tion, which forms an integral part of the Agreement, the Joint Committee has adopted Decision No 1 /82 amending, in relation to heading No 84.59, List A annexed to that Protocol ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Council The President O. MÃLLER (') OJNoL328, 28 . 11 . 1973 , p . 2 .